ROONEY, Justice.
Appellants-plaintiffs requested relief in the district court which had for its effect the prevention of exhumation of the body of their 20-month-old son, Robert. Robert and two other minor children of appellants died in a fire which consumed appellants’ mobile-home residence near Arapahoe. A coroner’s jury made a report of an inquest into the deaths. After Robert’s body was interred, the inquest was either continued or a second one was started. The county coroner authorized the exhumation of Robert’s body in connection therewith. As indicated, this action was instituted to prevent the exhumation.
Appellees-defendants answered the complaint and moved the court for an order authorizing the exhumation. After a trial, and on March 17, 1980, the district court denied the relief requested by appellants and gave to appellees “leave to effect the disinterment and the autopsy for such further scientific examination as seems to be indicated on the facts.” The ruling was incorporated in an order dated and filed March 19, 1980.
This appeal is from such action by the district court.
The body was actually disinterred on March 20, 1980.
*780Such being the case, the issue here presented is moot since the relief requested could not be carried into effect. Therefore, it will not be considered on appeal. State ex rel. Schwartz v. Jones, 61 Wyo. 350, 157 P.2d 993 (1945); Cheever v. Warren, 70 Wyo. 296, 249 P.2d 163 (1952); Belondon v. State ex rel. Leimback, 379 P.2d 828 (1963); Matter of Estate of Frederick, Wyo., 599 P.2d 550 (1979).
An order dismissing the appeal is issued contemporaneously herewith.